                                          Case 3:20-cv-04682-TSH Document 16 Filed 09/11/20 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SCOTT JOHNSON,                                     Case No. 20-cv-04682-TSH
                                   5                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   6             v.

                                   7     GREINER SERVICE STATIONS, INC.,
                                   8                    Defendant.

                                   9

                                  10          On August 25, 2020, the Clerk of Court entered default against Greiner Service Stations,

                                  11   Inc. ECF No. 10. Greiner subsequently attempted to file an Answer on August 29, 2020. ECF

                                  12   No. 13. However, as entry of a defendant’s default cuts off its right to appear in the action, the
Northern District of California
 United States District Court




                                  13   Court ordered the parties to meet and confer to determine whether they can agree to set aside

                                  14   default in this matter and permit Greiner to file its answer. ECF No. 14. After the parties failed to

                                  15   respond by the September 3 deadline, the Court issued a second order and extended the deadline to

                                  16   September 10. ECF No. 15. No response has been received.

                                  17          As Plaintiff Scott Johnson has made no appearance since Greiner’s attempted answer, and

                                  18   he has failed to respond to two court orders, the Court ORDERS Johnson to show cause why this

                                  19   case should not be dismissed for failure to prosecute and failure to comply with court deadlines.

                                  20   Johnson shall file a declaration by September 24, 2020. If a responsive declaration is filed, the

                                  21   Court shall either issue an order based on the declaration or conduct a hearing on October 8, 2020

                                  22   at 10:00 a.m. Notice is hereby provided that failure to file a written response will be deemed an

                                  23   admission that Johnson do(es) not intend to prosecute, and the case will be dismissed without

                                  24   prejudice. Thus, it is imperative the Court receive a written response by the deadline above.

                                  25          IT IS SO ORDERED.

                                  26   Dated: September 11, 2020

                                  27
                                                                                                    THOMAS S. HIXSON
                                  28                                                                United States Magistrate Judge
